
	

114 HRES 198 IH: To establish standards defining impeachable “high crimes and misdemeanors” within the meaning of Article II, section 4 as applied to the President of the United States.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 198
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Yoho submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		To establish standards defining impeachable high crimes and misdemeanors within the meaning of Article II, section 4 as applied to the President of the United States.
	
	
 Whereas Article II, section 4 of the Constitution provides that, The President, Vice President and all civil Officers of the United States, shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors;
 Whereas Article I, section 2, clause 5 provides that, The House of Representatives … shall have the sole Power of Impeachment; Whereas the constitutional convention rejected neglect of duty or maladministration as impeachment standards in favor of high crimes and misdemeanors because the former terms were too broad;
 Whereas Alexander Hamilton in Federalist 65 explained that impeachable offenses proceed from the misconduct of public men, or, in other words, from the abuse or violation of some public trust. They are of a nature which may with peculiar propriety be denominated POLITICAL, as they relate chiefly to injuries done immediately to the society itself;
 Whereas impeachable high crimes and misdemeanors has an objective meaning based on the intent of the Constitution’s framers and British impeachment precedents;
 Whereas the House of Representatives has voted articles of impeachment against two Presidents, one Cabinet officer, one Senator, one Supreme Court Justice, and fourteen (14) Federal judges without providing a general standard for defining an impeachable offense;
 Whereas the law should warn before it strikes; Whereas the absence of impeachment standards creates an appearance that impeachment is a partisan exercise, which undermines its legitimacy and deters its use;
 Whereas the impeachment power of the House of Representatives is a cornerstone safeguard against Presidential tyranny; and
 Whereas the past neglect of the House of Representatives to use the impeachment power against Presidential usurpations and lawlessness has concentrated alarming power in the executive branch, crippled liberty, undermined transparency, and encouraged Presidents to further aggrandizements: Now, therefore, be it
	
 1.Definition of Presidential impeachable offensesThe House of Representatives declares the following Presidential actions shall constitute impeachable high crimes and misdemeanors within the meaning of Article II, section 4, which will cause the House to vote an article or articles of impeachment to send to the Senate for trial—
 (1)initiating war without express congressional authorization; (2)killing American citizens in the United States or abroad who are not then engaged in active hostilities against the United States without due process (unless the killing was necessary to prevent imminent serious physical danger to third parties);
 (3)failing to superintend subordinates guilty of chronic constitutional abuses; (4)spending appropriated funds in violation of conditions imposed for expenditure;
 (5)intentionally lying to Congress to obtain an authorization for war; (6)failing to take care that the laws be faithfully executed through signing statements or systematic policies of nonenforcement;
 (7)substituting executive agreements for treaties; (8)intentionally lying under oath to a Federal judge or grand jury;
 (9)misusing Federal agencies to advance a partisan political agenda; (10)refusing to comply with a congressional subpoena for documents or testimony issued for a legitimate legislative purpose; and
 (11)issuing Executive orders or Presidential memoranda that infringe upon or circumvent the constitutional powers of Congress.
 2.Effective dateThis Resolution shall take effect upon passage by the House of Representatives.  